Although I agree with the majority opinion in most respects, I believe that R.C.G.O. 93.331, discussed at 231-232, 632 N.E.2d at 545 of the majority opinion, does not create a duty of care to trespassers. As such, the defendants could not have been negligent as to John Rinehart, even if they were shown to have violated R.C.G.O. 93.331. Assuming arguendo that R.C.G.O. 93.331 creates a duty of care toward trespassers, the trespasser should be able to recover upon a showing of negligence proximately resulting in injury to him, and he should not be required to demonstrate wanton and willful misconduct. I do not think we should rely on John Rinehart's failure to establish wanton and willful conduct to *Page 233 
dispose of his claim based on R.C.G.O. 93.331. Rather, I believe we should say that R.C.G.O. 99.331 created no duty of care on the part of the defendants to him.
YOUNG, J., joins in the foregoing concurring opinion.